Citation Nr: 0014765	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  91-50 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with arthritis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
November 1945, and from September 1947 to October 1953.

The issue on appeal arises from a June 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which confirmed a 20 percent 
rating for a service connected low back disability.  By a 
January 1995 rating decision, the RO in St. Petersburg, 
Florida, increased the disability rating for the veteran's 
service connected low back condition to 40 percent, effective 
from the date of his original claim in June 1991.  In June 
1992, October 1993, July 1995, and May 1998, the case was 
remanded by the Board of Veterans' Appeals (Board) for 
additional development.

As an initial matter, the Board notes that the veteran's 
appeal was initially handled by the Montgomery RO, but when 
the veteran moved to Florida, the claim was handled by the RO 
in St. Petersburg.  Following the veteran's return to 
Alabama, the claim was again handled by the Montgomery RO. 


FINDINGS OF FACT

The veteran's lumbosacral strain with arthritis is productive 
of disability equivalent to pronounced intervertebral disc 
syndrome.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for lumbosacral 
strain with arthritis under Diagnostic Code 5293 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, 4.126, 
Diagnostic Codes 5289, 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

By a June 1954 rating decision, the veteran was granted 
service connection for chronic lumbosacral strain and 
assigned a 20 percent rating effective from October 1953.  

In June 1991, the veteran filed a written statement, 
indicating that he was seeking an increased rating for his 
service connected back disability due to worsening symptoms.  

Subsequently in June 1991, medical records from the VA 
Medical Centers (VAMCs) in Birmingham and Montgomery, Alabama 
were associated with the claims file.  These records do not 
reflect any complaints of or treatment for any back symptoms.

By a June 1991 rating decision, the RO confirmed the 10 
percent rating for the veteran's service connected back 
disability.

In June 1992, the Board remanded the veteran's claim for 
additional development.

The veteran underwent a spine examination for VA purposes in 
September 1992.  He reported having chronic aches and pains 
in the lower back.  The veteran said his back was doing 
somewhat better since he underwent a left total hip 
replacement several years before.  The back pain was chronic 
and aggravated by activities such as bending, lifting, 
prolonged sitting, standing, or walking.  The pain radiated 
out of his back into the left leg, down to above the ankle.  
There was no numbness or tingling in the veteran's lower 
extremities.

Upon examination, the veteran walked with a mild limp on the 
left.  Examination of the back revealed that he was able to 
stand erect.  There was no evidence of spasm but he did have 
some tenderness to palpation of the left lower lumbar region.  
Range of motion of the lumbar spine was 75 degrees of flexion 
and 20 degrees of extension.  The veteran performed a 
satisfactory heel and toe walk.  He could only squat 
approximately one-half way down and rise again.  Reflexes 
were 2+ at the right knee and absent at the left knee and 
ankles.  There was subjective, generalized decreased 
sensation to pin prick over the left foot.  AP and lateral X-
rays of the lumbar spine were apparently obtained, although 
the actual reports of these X-rays were not attached to the 
examination report.  The examiner's impression was 
degenerative disease of lumbar spine with history of old 
injury.  The examiner also included the following comments in 
the report:

In general, activities such as bending or 
lifting as well as prolonged sitting, 
standing, or walking will increase the 
lower back pain.  As far as the degree of 
functional disability due to pain as 
"evident by the claimant undertaking the 
motion", [the veteran] appeared to have 
definite increased lower back discomfort 
with bending and squatting.
 
By a November 1992 rating decision, the RO confirmed the 10 
percent rating for the veteran's back disability.

In October 1993, the Board again remanded the veteran's claim 
for additional development.  

In March 1994, a copy of a September 1992 X-ray of the lumbar 
spine was associated with the claims file.  This revealed 
prominent osteophytes on several lumbar vertebral bodies.  
There were some textural changes within L2 vertebral body 
suggesting possible hemangioma.  Disc spaces were preserved 
and the vertebral body heights were maintained.  The 
posterior processes were intact, but there was some 
degenerative disease in the posterior interfacetal joints at 
the lumbosacral level.  

The veteran underwent a neurological examination in May 1994.  
It was noted that he was 76 years old and had been retired 
since 1980, after working as a heavy equipment operator.  The 
veteran's pain appeared to be continuous, nagging, and 
variable in intensity, but located at the left facet of L3-4.  
Occasionally, this would radiate into the leg on the inside 
aspect of the thigh and calf, but not into the foot.  This 
was described as a "pulling" sensation.  The veteran had 
had no numbness or tingling paresthesias.  The veteran had 
had no atrophy, nor other injuries or accidents.  His balance 
and coordination had been somewhat off.  When stooping over, 
for instance, he tended to keep on going.  His bladder and 
bowels were affected inasmuch as he had had a transurethral 
resection of the prostate three to four years before.  His 
worst position seemed to be standing for prolonged periods of 
time.  When walking, he had to stop because of pain and 
swelling in his legs.  There was no specific "best" 
position.

Upon examination, the veteran was alert and oriented.  He 
appeared to be in mild acute discomfort because of his back.  
Motor movement of the upper and lower extremities was grossly 
normal, with straight leg raising negative to past 70 
degrees.  Sensory examination disclosed decreased pinprick 
and vibration below the ankles.  Proprioception was intact.  
Gait was somewhat antalgic on the left.  The veteran was 
tender at the left L3-4 facet.  There did not appear to be 
significant change in lordosis.  There may have been a slight 
gibbus seen at the L4 to S1 region.  Lateral rotations and 
flexion were for the most part unremarkable.  The veteran had 
no difficulty heel and toe walking but had some difficulty in 
transition to stand with discomfort in the back.  The deep 
tendon reflexes were symmetrical at 2/4 throughout.  Plantar 
reflexes were downgoing.  

The examiner's impression was that the veteran likely had 
degenerative joint disease and spondylosis in the lumbosacral 
spine with an element of facet arthrosis on the left at L3-4.  
He also had intermittent nerve root irritation involving the 
L4 dermatome.  There did not appear to be, however, clear 
evidence of radiculopathy.  According to the examiner, there 
probably was no clinical evidence of transient neurologic 
claudication from spinal stenosis.  However, because of the 
possibility of spinal stenosis, an MRI was recommended as 
well as electrodiagnostic studies to look for L4 
radiculopathy on the left side.  The examiner also 
recommended a bone scan for arthritic change, evidence of 
bony metastasis and fracture of the lumbosacral spine, hips, 
and pelvis only.

A copy of a June 1994 electrodiagnostic study has also been 
associated with the claims file.  The impression following 
the study was that it appeared to show evidence of a mild 
peripheral polyneuropathy.  The examiner noted that etiology 
was uncertain, possibly related to age.  However, 
radiculopathy including L4 was not seen.  This brought up the 
possibility, according to the examiner, of nonneural leg 
pain, i.e., pain from structural spondylitic changes without 
evidence of neurologic involvement.

The veteran also underwent a spine examination in June 1994.  
The veteran reported that he continued to have increasing 
lower back pain, as well as chronic aches, although the 
symptoms were somewhat better following a left total hip 
replacement several years before.  The back pain continued to 
be chronic and was aggravated by activities such as bending 
or lifting as well as prolonged sitting, standing, or 
walking.  The veteran described pain radiating out of the 
back into the left leg, to down above the ankle.  No numbness 
or tingling of the lower extremity was noted.  During the 
examination, the veteran moved with a mild limp on the left.  
He was able to stand erect.  There was no evidence of spasm 
but the veteran had tenderness to palpation in the left lower 
lumbar region.  Range of motion of the lumbar spine was 65 
degrees of flexion and 20 degrees of extension.  The examiner 
again noted that activities such as bending or lifting as 
well as prolonged sitting, standing, or walking would 
increase the lower back pain.  The veteran continued to have 
pain with activities such as bending and squatting as 
"evident by the claimant undertaking the motion."  

In November 1994, a large number of VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that the veteran sought treatment for pain in 
the lower back in March 1993.  An X-ray of the lumbosacral 
spine revealed degenerative joint disease.  In June 1993, the 
veteran again sought outpatient treatment for chronic low 
back pain, with radiation down the left leg.  He had 
claudication on walking approximately one half of a mile.  
Upon examination, the veteran walked with a normal gait and 
he was able to walk on heel and toe.  Straight leg raising 
test was negative, bilaterally to 90 degrees.  Deep tendon 
responses were 2+ bilaterally and motor strength was 5/5 in 
the lower extremities.  X-ray of the lumbosacral spine 
revealed advanced degenerative arthritis.  In August 1994, 
the veteran reported that his condition was unchanged and he 
sought additional medication.  Examination was unremarkable.  

These records also reflect that subsequently in August 1994, 
the veteran was hospitalized after reporting worsening back 
pain which intensified with movement.  The pain radiated down 
both lower extremities and was described as sharp and 
stabbing.  The veteran had a preliminary workup with the 
following computed tomography findings: L3-4 acquired spinal 
canal stenosis associated with bilateral hypertrophy 
degenerative joint disease, L4 through 5 degenerative disk 
disease and probably a broad based right sided herniated 
nucleus pulposus extending into the right neural foramina, L5 
through S1 bilateral foraminal stenosis secondary to marginal 
end-plate hypertrophy and possible right neural foraminal 
free fragment of herniated nucleus pulposus, disk with small 
amount of gas.  

Upon examination, the veteran appeared well developed and in 
no acute distress.  Examination of the back revealed no 
costovertebral angle tenderness.  The spine was aligned and 
there was no palpable tenderness.  Motor examination on the 
right upper extremity was 5/5, left upper extremity was 5/5, 
right iliopsoas was 4/5, right quadriceps was 4/5, right 
hamstrings was 4/5, right gastrocnemius was 4/5, left 
iliopsoas was 4/5, left quadriceps was 4/5, left hamstrings 
was 3/5, and left gastrocnemius was 4/5.  The limited motor 
strength was thought to be secondary to pain and failure to 
exert full effort by the veteran.  Reflexes were 2+ at the 
biceps bilaterally, and 1+ at the brachial radialis and 
triceps bilaterally.  Patellar was 1+ bilaterally, and ankles 
were 1+ bilaterally.  Toes were downgoing bilaterally and 
gait was intact.  The veteran subsequently underwent a 
lumbosacral computed tomography/myelogram without 
complications.  Neurosurgery was consulted and they discussed 
the risks and benefits for surgical intervention with the 
veteran.  The veteran refused surgery for present but would 
consider it further.  

These records also reflect that subsequently in August 1994, 
the veteran underwent a decompressive lumbar laminectomy 
without complications.  Postoperatively, he was very slow to 
mobilize but gradually came around.  He was discharged in 
September 1994.  

By a January 1995 rating decision, the RO, in pertinent part, 
granted a 40 percent rating for the veteran's service 
connected back disability, effective from June 17, 1991.  The 
RO also granted a temporary total rating based on the 
veteran's hospitalization.  

In July 1995, the Board remanded the veteran's claim for 
additional development.

In July 1997, the veteran underwent a new examination for VA 
purposes.  He again complained of chronic low back pain with 
radiation of the pain down primarily the left leg for many 
years.  He was unable to provide the exact date of the left 
lower extremity pain radiation.  The veteran stated that he 
had sought attention for treatment of his low back pain for 
decades without diagnosis of the cause of his back and leg 
pain.  He stated that the pain worsened in the 1990s and led 
to further evaluation with spine imaging.  At that time, the 
pain was constant and intensified with movement.  It was 
described as a sharp/stabbing radiating pain down both 
posterior lower extremities.  A computed tomography scan 
performed at that time revealed L3-4 acquired spinal canal 
stenosis with right hypertrophic degenerative joint disease, 
L4-5 degenerative disk disease with a broad based herniated 
nucleus pulposus leading to right neural foraminal 
encroachment, and L5-S1 foraminal stenosis secondary to 
hypertrophic changes.  

The veteran subsequently had a CT myelogram of the lumbar 
spine which revealed L3-5 thecal sac stenosis with 
compression at L4-5 and S1 nerve sheath origins.  He 
subsequently underwent low back surgery and stated that he 
had had a marked diminution in his pain since the surgery.  
The veteran stated that he continued to have low back pain, 
but the radiating pain below his left knee had gone away.  
Likewise, he had no complaints of radiating pain down the 
right lower extremity.  The veteran denied any bowel or 
bladder dysfunction.  

Upon examination, motor strength of the upper extremities was 
5/5 bilaterally.  There was 5/5 strength in the right lower 
extremity.  In the left lower extremity there was 4+ strength 
in the iliopsoas and anterior tibialis with normal strength 
in the other stated muscle groups.  There was atrophy of the 
left thigh with a one inch size disparity circumferentially 
at a distance of five inches proximal to the superior 
patella.  There was decreased voiced pinprick in the medial 
left thigh and leg and in both feet.  Proprioception was 
normal in the lower extremities.  Romberg test was negative.  
Reflexes were 2+ in the upper extremities, 2+ at the patella, 
and absent at the ankles.  Finger-nose-finger was normal 
bilaterally.  Gait was markedly antalgic with pain evidence 
in the left proximal lower extremity, although the veteran 
was able to heel and toe walk. 

The examiner also included the following text in his report:

The [veteran] likely does have continued 
low back pain from his lumbar spine 
disease. . . . The extent of referred 
pain from this injury is a little 
difficult to assess secondary to the 
significant amount of pain generated from 
the left hip.  However, per the 
[veteran's] history, the radiating lower 
extremity pain has been relieved with 
surgery.  The absence of both ankle 
reflexes in not uncommon in a patient of 
this age though certainly neural injury 
at the S1 nerve root bilaterally could 
cause an absence of ankle reflexes.  It 
is impossible to relate the left lower 
extremity atrophy and weakness to the 
lumbar disease or hip disease solely.  
Records generated in the rehabilitation 
period postoperatively from the lumbar 
surgery might be helpful in determining 
the best gained strength in the left 
lower extremity post surgery.  

The veteran also underwent a spine examination for VA 
purposes in June 1997.  It was noted that the veteran walked 
awkwardly with one leg obviously shorter than the other.  He 
did not use a cane or other appliance for this.  
Specifically, the left lower extremity was 2 cm. shorter than 
the right.  There was an 11 cm. lumbosacral scar noted and 
musculature of the back was satisfactory.  Forward flexion 
was to 41 degrees, backward extension was to 14 degrees, left 
lateral flexion was to 26 degrees, and right lateral flexion 
was to 20 degrees.  There was slight objective evidence of 
pain on motion.  

Following a nerve conduction study in June 1994, a physician 
concluded that the findings were indicative of radiculopathy.  
However, he could not differentiate the amount of 
radiculopathy recurrence, persistence of radiculopathy, or 
subarachnoiditis.  Clinical correlation was needed. 

In May 1998, the Board remanded the veteran's claim again for 
additional development, including orthopedic and neurological 
examinations.  The neurological examiner was to determine, in 
part, whether the veteran had any neurological manifestations 
referable to the service connected disability.

Subsequently, a large number of VA medical records were 
associated with the claims file.  These records include 
additional documentation relating to the veteran's August 
1994 surgery, including the reports of two lumbosacral 
myelograms conducted in August 1994.  These records also 
document the veteran's recovery following his surgery.  In 
September 1994, the veteran was noted to be progressing well 
in physical therapy, and he was described as "doing well" 
in October 1994.   

In December 1998, the veteran underwent a brain and spinal 
cord examination for VA purposes.  It was noted that the 
veteran continued to have pain with radiation primarily down 
the left leg, aggravated by ambulation.  The veteran had, 
through the years, had bilateral total arthroplasty at the 
left in 1986 and the right in 1991, as well as lumbar spine 
surgery in 1994.  The veteran reported that he had had 
chronic difficulty with walking with exacerbation of low back 
pain, which he described as referable to the mid back with 
radiation into the left buttock and down the left leg.  The 
veteran denied problems with bowel or bladder function.   

The veteran was not taking any medications specifically for 
neuropathy or chronic pain syndrome.  Upon examination, the 
primary motor deficits involved the left lower extremity and 
included weakness at the iliopsoas, the quadriceps, and 
hamstrings.  The more distal muscle groups, the anterior 
tibialis and gastrocnemius, appeared intact.  The veteran did 
have some decreased sensation distally.  However, this was 
probably consistent with the veteran's age of 80 years, 
according to the examiner.  The veteran had evidence of a 
left lumbar radiculopathy with resultant weakness and pain in 
the left lower extremity.  Motor examination showed normal 
tone and bulk throughout, with the exception of the left 
lower extremity where the iliopsoas, the quadriceps, and the 
hamstrings were graded at 4/5.  The anterior tibialis and 
gastrocnemius were 5/5.  There were no involuntary movements 
noted.  The sensory examination was primarily remarkable for 
a distal sensory loss affecting primarily temperature and pin 
prick.  This was more consistent with age.  Reflexes were 
absent at the left knee and absent at the bilateral ankles.  
The veteran's gait was remarkable for a limp on the left.

The examiner included the following text in the report:

The [veteran] certainly has evidence of 
chronic lumbosacral spine disease with 
resultant spinal stenosis and 
radiculopathy on the left.  The physical 
examination with abnormal motor findings 
in the left lower extremity, pain 
radiating down to the left knee, absence 
of reflexes at the bilateral ankles and 
left knee, are consistent with the 
imaging findings from 1994 which showed 
evidence of spinal stenosis, as well as 
disc protrusion [affecting] the lumbar 
spine and lumbar nerve roots.  The 
history of low back trauma on active duty 
service . . . potentially may have 
precipitated [the veteran] to accelerated 
lumbar spine disease.  However, there is 
no way for me to prove that.

Subsequently in December 1998, the veteran underwent a spine 
examination for VA purposes.  It was noted that the veteran's 
claims file was reviewed prior to the examination.  The 
veteran reported having pain and weakness.  He had periods of 
"10 %" flare-up, precipitated with prolonged standing and 
bad weather, and alleviated by rest.  The veteran did not use 
crutches, cane, or brace.  Upon examination, motion stopped 
whenever the pain began.  There was slight evidence of 
painful motion, spasm, weakness, and tenderness.  The veteran 
walked with a limp and more or less a waddle, and he got in 
and out of a chair with care.  In terms of postural 
abnormalities, the veteran was flexed forward 12 degrees.

Musculature of the back was fair.  The veteran had a 13 cm. 
midline lumbar scar.  Knee jerk on the right was 2+ and was 
1+ on the left.  Forward flexion was to 50 degrees (with 
normal noted to be to 70 degrees), backward extension was to 
16 degrees (with normal being to 15 degrees), flexion to the 
right was to 20 degrees (with normal being to 30 degrees) and 
flexion to the left was to 14 degrees (with normal being to 
30 degrees).  

An X-ray of the lumbosacral spine revealed degenerative disk 
disease present at L4-5 with vacuum phenomenon, and anterior 
and posterior osteophytes.  There had been laminectomy at all 
levels below L2.  A lesser degree of degenerative disk 
disease was present at L3-4 and L5-S1.  Posterior lamina was 
normal.  The veteran was diagnosed as having degenerative 
joint disease lumbosacral spine with loss of function due to 
pain.  The examiner also specifically concluded that the 
veteran had additional range of motion loss of 10 percent due 
to pain on use and including flare-ups.  He also concluded 
that there was weakened movement, excess fatigability, and 
incoordination. 

In a September 1999 supplemental statement of the case, the 
RO confirmed the 40 rating for lumbosacral strain with 
arthritis.

II.  Analysis

The veteran's claim concerning an increased rating is well 
grounded.  A claim for an increased evaluation is well 
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran 
asserts that the symptoms of his low back disability are 
worse than evaluated and thus he has stated a well-grounded 
claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  It may include 
providing the veteran with a medical examination to determine 
the nature and extent of his disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Department in this 
case has accorded the veteran several examinations and 
obtained medical records from VA health care providers.  The 
duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2.  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994). 

The rating decisions contained in the claims file reflect 
that the RO has evaluated the veteran's service-connected low 
back disability under Diagnostic Codes 5293 and 5295. 

Under Diagnostic Code 5295, a 40 percent rating may be 
assigned where there is listing of whole spine to opposite 
side; positive Goldthwaite's sign, loss of lateral motion, 
osteoarthritic changes, narrowing or irregularity of a joint 
space, muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position or 
abnormal mobility on forced motion.  As a 40 percent 
disability rating is the maximum allowable under this 
Diagnostic Code, the veteran is not entitled to an increased 
rating under Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999). 

Under Diagnostic Code 5293, severe symptoms; recurring 
attacks, with intermittent relief are assigned a 40 percent 
evaluation.  When pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, a 60 percent rating may be 
assigned.  This is the highest rating available under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

The medical evidence of record reveals that in 1994, 
computerized tomography findings revealed numerous 
abnormalities, including spinal stenosis.  The manifestations 
were of such severity that the veteran elected surgery in 
August 1994, despite being informed of the risks.  Prior to 
his surgery, he was experiencing sharp and stabbing pain down 
both lower extremities and worsening back pain.  Following 
the surgery, there is evidence of an absent ankle reflex.  
See, for example, the report of the December 1998 VA spinal 
cord examination.  At the December 1998 joints examination, 
there was evidence of muscle spasm.  The veteran reports 
radiation of pain down his left leg, together with low back 
pain.  The back pain results in chronic difficulty walking.  
With the benefit of the doubt afforded the veteran, the 
undersigned finds that a 60 percent rating is warranted for 
the service connected back disability under Diagnostic Code 
5293. 

The undersigned also has reviewed the veteran's claim to 
determine if a rating in excess of 60 percent may be granted.  
In this regard, a 100 percent rating is assignable under 38 
C.F.R. Part 4 Diagnostic Code 5286 for complete bony fixation 
of the spine in an unfavorable angle, with marked deformity 
and involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  The Board 
notes that while the veteran clearly has some limitation of 
motion of his low back, the medical record indicates no 
ankylosis of his lumbar spine.  For this reason alone, a 100 
percent rating under this Diagnostic Code is not warranted.

Consideration has also been given to the application of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca to the veteran's claim for an 
increased rating.  The Board acknowledges that the VA 
examiner in his December 1998 examination report noted that 
the veteran had an additional range of motion loss of 10 
percent due to pain on use and including flare-ups, as well 
as weakened movement, excess fatigability and incoordination.  
However, it is clear from the examination results (detailed 
above) that the veteran clearly had flexion, rotation and 
extension of his low back, and there is certainly no evidence 
that the veteran's back symptoms result in the functional 
equivalent of complete bony fixation at an unfavorable angle.  
In this regard the neurological examiner in December 1998 
estimated that functional loss would be no more than 10 
percent additional loss of range of motion.  In light of this 
evidence, the Board finds that a rating in excess of 60 
percent for the veteran's service-connected low back 
disability is not warranted under 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  See also DeLuca.   

The Board also notes that under Diagnostic Code 5010, 
arthritis due to trauma and substantiated by X-ray findings 
is to be rated as degenerative arthritis under Diagnostic 
Code 5003.  Diagnostic Code 5003 provides, in pertinent part, 
as follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

The X-ray evidence in this case reflects that the veteran 
does have arthritis of the low back.  However, because the 
veteran's limitation of motion is contemplated under 
Diagnostic Code 5293, he is not actually entitled to an 
additional 10 percent rating under Diagnostic Code 5010-5003.  
See VAOPGCPREC 36-97 (December 12, 1997).


ORDER

Entitlement to a rating of 60 percent for a low back 
disability is granted under 

Diagnostic Code 5293, subject to the applicable criteria 
governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

